DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Status of the Claims
	Claims 19-20 and 22-39 are pending. Claim 19 has been amended.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 12/30/2021 containing amendments and remarks to the claims.
The rejection of claim 19 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claim. 


Response to Arguments
Applicant’s arguments with respect to claims 19-20 and 22-39 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the same combination of references. The Applicant’s amendment to claim 19 has changed the scope of the claims and appears to raise the issue of new matter. The amended claim recites hydrodeoxygenating a stream comprising the fraction obtained by step (c''), wherein the fraction consists essentially of methyl esters, ethyl esters, or both, having an unsaturated hydrocarbon chain. However, the specification and previously presented claims recite that the stream subjected to hydrodeoxygenation comprises methyl esters, ethyl esters, or both having a saturated hydrocarbon chain, not unsaturated hydrocarbon chain. As such, the amendment changes the scope of the claims and raise new matter issues as the amendment requires a different fraction be subjected to hydrodeoxygenation then previously presented and disclosed. As the previous rejection relied on Abhari for teaching hydrodeoxygenation of saturated hydrocarbon chain compounds, and the new ground of rejection does not rely on Abhari, the Applicant’s arguments with respect to the combination and specifically Abhari are moot. 

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 112
Claims 19-20 and 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 19 has been amended to recite hydrodeoxygenating a stream comprising the fraction obtained by step (c''), wherein the fraction consists essentially of methyl esters, ethyl esters, or both, having an unsaturated hydrocarbon chain. However, the specification and previously presented claims recite that the stream subjected to hydrodeoxygenation comprises methyl esters, ethyl esters, or both having a saturated hydrocarbon chain, not unsaturated hydrocarbon chain. As such, the amendment changes the scope of the claims and raise new matter issues as the amendment requires a different fraction be subjected to hydrodeoxygenation then previously presented and disclosed. The specification does not support the amendment as the specification only discloses that the saturated fraction is subjected to hydrodeoxygenation and the Examiner notes that the Applicant’s arguments also appear to be directed to hydrodeoxygenating the saturated fraction, not the unsaturated one (see remarks page 10). For purposes of examination, the claims will be examined as presented (see MPEP 2163.06 – Treatment of New Matter). 
Claims 20 and 22-39 are also rejected by virtue of their dependency on claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 22-25, 27-28 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2011/0113679 A1, cited in the IDS dated 02/12/2021), in view of Myllyoja et al. (US 2007/0010682 A1). 
In regards to claim 19, Cohen discloses a method of refining and producing fuel from natural oil feedstocks comprising:
subjecting a natural oil comprising glycerides/triglycerides to metathesis with a low molecular weight olefin such as C2-C6 monoolefins in the presence of a metathesis catalyst to produce a mixture of metathesized esters comprising metathesized glyceride and a mixture comprising C6-C18 olefins ([0035]-[0038]; [0055]-[0057]; [0062]; [0064]);
separating the mixture of olefins from the mixture of metathesized esters comprising metathesized glyceride ([0062]-[0064]), wherein the olefins may be collected and sold for any number of known uses and wherein Cohen recognizes that the olefins are suitable for further oligomerization to form poly-alpha-olefins, mineral oil substitutes and/or biodiesel ([0065]), which indicates that the olefins obtained from metathesis may be considered intermediates that are adapted for additives or adapted to function as components for oil production;
subjecting the metathesized esters to transesterification with an alcohol selected from methanol and/or ethanol to produce a mixture of saturated and unsaturated fatty acid methyl esters, and glycerin ([0078]-[0080]; [0103]-[0108]);
separating the glycerin from the mixture of methyl esters ([0082]; [0106]); and
separating esters into various individual fractions such as the separation of esters containing unsaturated hydrocarbon chains from esters containing saturated hydrocarbon chains ([0085]; [0086]; [0107]; [0108])
Cohen further discloses that individual fractions of esters may be further processed after distillation ([0086]; [0109]). 
Cohen does not appear to explicitly disclose subjecting esters having an unsaturated hydrocarbon chain separated from ester containing saturated hydrocarbon chains to hydrodeoxygenation and then hydroisomerization to obtain a hydrocarbon fuel or fraction thereof. 
However, Myllyoja, directed to the manufacture of diesel range hydrocarbons, discloses a process comprising:
hydrodeoxygenating fatty acid derivatives including esters of fatty acids produced by transesterification ([0048]; [0057]; [0060]; [0062]); and
hydroisomerizing the hydrodeoxygenated product to produce diesel fuel range hydrocarbons ([0066]-[0067]; [0071]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Cohen by subjecting a unsaturated methyl ester fraction of the separated esters to hydrodeoxygenation and hydroisomerization as taught by Myllyoja because Cohen teaches that the fatty acid methyl esters produced by transesterification may be distilled into individual fractions and further processed, Myllyoja teaches that esters of fatty acids produced by transesterification may be further processed by hydrodeoxygenation and hydroisomerization to produce hydrocarbon fuels or fractions of fuels, and this involves applying a known technique for further processing of esters of fatty acids from transesterification into a fuel to a similar ester fraction to yield predictable results. 

In regards to claim 20, Myllyoja discloses that the isomerized products are in the diesel fuel range ([0071]).

In regards to claims 22-24, Cohen discloses that the natural oil feed comprises glycerides/triglycerides of vegetable or animal origin such as soybean oil which comprises unsaturated triglycerides which overlap the hydrocarbon chains claimed ([0035]; [0036]; [0038]; [0116]). 

In regards to claim 25 and 37, Cohen discloses that the olefins may include ethylene, propylene, 1-butene and 2-butene ([0037]; [0056]).

In regards to claim 27, Cohen discloses an example in which metathesis occurs at a temperature of 60oC for a period of 2 hours ([0116]). Cohen also discloses that temperatures in the range of from about 10oC to 120oC can be used for metathesis ([0113]). The claimed temperature range of 20 to 120oC overlaps the range taught by the prior art and is therefore considered prima facie obvious.

In regards to claim 28, Cohen discloses a pressure range for metathesis may be from 1 atm to about 30 atm ([0114]). The claimed pressure range of 1 to 30 bars overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claim 30, Cohen discloses separation of olefins from metathesized esters/glycerides may occur by distillation ([0062]).

In regards to claim 31, Myllyoja discloses carrying out the hydrodeoxygenation in the presence of hydrogen and a hydrodeoxygenation catalyst ([0062]; [0063]).

In regards to claims 32 and 33, Myllyoja discloses that the hydrodeoxygenation catalysts may comprise Pd, Pt, Ni, NiMo, CoMo, supported on alumina and/or silica ([0062]).

In regards to claim 34, Myllyoja discloses hydroisomerization is carried out in the presence of hydrogen and a hydroisomerization catalyst ([0070]).

In regards to claim 35, Myllyoja discloses that the hydroisomerization catalysts may comprise Pt on a zeolite and alumina, which are examples of an acid-containing support ([0070]).

In regards to claim 36, Cohen discloses feeds comprising triglycerides ([0036]; [0038]).

In regards to claim 38, Cohen discloses that the natural oil feed comprises glycerides/triglycerides of vegetable or animal origin ([0035]; [0036]; [0038]; [0116]). Cohen discloses that the vegetable feed may be vegetable oil such as sunflower, rapeseed, canola, palm, soy-bean, olive, linseed, mustard, peanut, castor, coconut and tall oil ([0035]). 

In regards to claim 39, Cohen discloses that the natural oil feed comprises glycerides/triglycerides of vegetable or animal origin ([0035]; [0036]; [0038]; [0116]). Cohen discloses that the animal feed may be animal fats including lard and tallow ([0035]). 

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2011/0113679 A1, cited in the IDS dated 02/12/2021) and Myllyoja et al. (US 2007/0010682 A1) as applied to claim 19 above, and further in view of Wu et al. (US 2010/0160506 A1, cited in the IDS dated 02/12/2021).
In regards to claim 26, Cohen discloses metathesis of glycerides and monoolefins, as discussed above. 
Cohen does not appear to explicitly disclose that the molar ratio of double bonds of the mixture of glycerides and double bonds of at the monoolefins ranges from 1:0.1 to 1:20. 
However, Wu discloses a process directed to a metathesis reaction of natural oil comprising:
a. subjecting triglycerides having at least one unsaturated hydrocarbon chain with a C2-C6 alkene to a metathesis reaction in the presence of a metathesis catalyst to produce a mixture of glycerides having a reduced chain length and a mixture of olefins having carbon lengths from C6-C22 ([0038]-[0041]); and
b. separating the olefins from the unreacted or partially reacted triglycerides ([0048]; [0049]).
Wu discloses that the molar ratio of alkenes to unsaturated double bonds in the glycerides is greater than 1.5 or greater than 5 ([0040]). Wu further discloses that the ratio of olefin to unsaturation may be determined by routine experimentation and can be below 1, such as 0.9 or 0.7 ([0040]). Therefore, Wu is considered to suggest at least molar ratios of double bonds in the glyceride feed to double bond in the alkene in the range of from 1:0.7 to 1:5, which overlaps the claimed range of 1:0.1 to 1:20, and the claimed range is considered prima facie obvious.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Cohen by using the molar ratio alkenes to unsaturated double bonds in the glyceride as taught by Wu because Wu teaches that generally higher alkene concentrations favor cross metathesis, teaches known molar ratios of alkenes to unsaturated double bonds used for a similar metathesis process as Cohen, teaches that determining appropriate concentrations and effective amounts to result in cross metathesis involves routine experimentation ([0040]), and this involves applying a known teaching to a similar cross metathesis reaction to yield predictable result. Wu is considered to reasonably disclose and suggest useful molar ratios for cross metathesis of glycerides and olefins which can be applied to similar cross metathesis process and motivates the use of such ratios in order to favor cross metathesis over self-metathesis reactions. 

In regards to claim 29, Cohen discloses the use of a metathesis catalyst and discloses that any catalyst or catalyst system that catalyzes a metathesis reaction may be used. 
Cohen does not appear to explicitly disclose that the catalyst is a carbine complex of a transition metal of group 8.
However, Wu, directed to a process of metathesis of natural oil, discloses a process comprising subjecting triglycerides having at least one unsaturated hydrocarbon chain with a C2-C6 alkene to a metathesis reaction in the presence of a metathesis catalyst to produce a mixture of glycerides having a reduced chain length and a mixture of olefins having carbon lengths from C6-C22 ([0038]-[0041]), similar to the metathesis of Cohen. Wu teaches that second generation Grubbs catalysts and Hoveyda-Grubbs catalysts that comprise N-heterocyclic carbene complexes of ruthenium can be used for the metathesis reaction ([0042]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Cohen by using the metathesis catalyst taught by Wu because Cohen discloses the use of any metathesis catalyst, Wu teaches a known metathesis catalyst may comprise a carbine complex of ruthenium for the same type of metathesis reaction as Cohen, and this involves substituting one known metathesis catalyst for another to yield predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772